 DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'Sullivan, Muckle, Kron Mortuary and Miscella-neous Drivers & Helpers Union, Local No. 610, af-filiated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 14-CA-1 1923-3October 18, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEI.O()AND MURPHYOn June 6, 1979, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding.' Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the ruling, findings,2andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent, a member of a multiemployer bargaining unit,was a joint employer of the drivers covered by thecontract in issue, and thus was obligated to executethe collective-bargaining agreement reached by theUnion and the multiemployer group. He found thatRespondent's refusal to sign this agreement thus con-stituted a violation of Section 8(a)(5) of the Act. Wedisagree.The facts are fully described in the Decision of theAdministrative Law Judge. Briefly, Respondent is aMissouri corporation engaged in the operation of afuneral home in St. Louis, Missouri. In the conduct ofits business, it employs a licensed embalmer and othergeneral employees but has never employed its ownpermanent, exclusive drivers for hearses, limousines,flower wagons, body pickup vans, or other vehicles,and has never owned any such vehicle.Respondent is and has been a member of The Fu-neral Directors of Greater St. Louis, Inc. (the Associ-ation), a funeral trade association consisting of ap-proximately 30 St. Louis funeral parlors, employeesi Albert H. Hoppe, Inc., and The Funeral Directors of Greater St. Louis,Inc., appeared at the hearing as Parties in Interest.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.of which comprise units-one of embalmers and oneof drivers-appropriate for collective bargaining. TheAssociation has negotiated and maintained industrialrelations agreements with labor organizations, includ-ing the Union here. The latest and current suchagreement concerning drivers covers the 3-year pe-riod from July 1, 1978, to June 30, 1981.' Until thecurrent 1978-81 period, Respondent, as an Associ-ation member for many years, has concededly been aparty, as well as a signatory, to such agreements.When the expiring 1975-78 agreements were re-opened for negotiation in the spring of 1978, Respon-dent was thus informed by the Association and has atno time withdrawn from the Association. AlthoughRespondent continues to maintain membership in theAssociation, it refuses to execute, become an individ-ual signatory to, or acknowledge it is bound by the1978-81 labor agreement pertaining to drivers.Because it does not own any funeral vehicles oremploy its own drivers, Respondent obtains these ser-vices from a "service company," Albert H. Hoppe,Inc. (herein Hoppe), or another mortuary. Both the1975-78 contract, to which Respondent was a signa-tory, and the 1978-81 contract, at issue here, containprovisions which require that signatories contact theservice company first for body pickups before goingto other mortuaries for that service. Respondent usesHoppe for all body pickups but, since the expirationof the 1975-78 agreement, has used other mortuaries,both Association and non-Association, for its funeralwork.The procedure for obtaining Hoppe-owned vehi-cles with drivers is that the requesting mortuaryplaces an order, usually by telephone, with Hoppe,specifying the equipment and the place and timewhere needed. Requests for a particular driver arehonored when possible. Hoppe dispatches all vehiclesand drivers from its premises; in some situations,Hoppe's driver places a metal sign, indicating thename of the funeral home, in the window of thehearse or limousine. The driver then proceeds to thelocation specified by the mortuary.Drivers perform different tasks for the funeral di-rectors, depending on what kind of vehicle is re-quested. For body pickups, there is a standard proce-dure: The driver drives a hearse or van to the locationspecified by the funeral home, picks up the corpse,and takes it to the mortuary. There he places theRespondent continues to be a signatory to a separate agreement coveringthe unit of embalmers. That contract is not involved here. The agreement atissue in this proceeding covers the agreed unit, "all of the driver employees"of the signatories of the collective agreement "Covering all Funeral Direc-tors, brokers for funeral service, service establishments, trade embalmers,livery companies and livery organizations engaged in any phase of funeralindustry, who owns, operates, rents or leases (as Lessee or Lessor) [sic) motorlivery equipment, consisting of hearses, limousines, flower cars and what isknown in the funeral industry as first call equipment and all equipment thatis driven for hire or for remuneration to the Funeral Home or Director."246 NLRB No. 26164 O'SULLIVAN MUCKLE. KRON MORTUARYbody on the embalming table and calls Hoppe forfurther instructions.For drivers of hearses, flower cars, and limousines,the procedure may vary. Drivers are generally incharge of instructing the pallbearers, lining up carsfor the funeral procession, removing flowers from thechurch, driving family members, etc. Although driv-ers do take some instruction from the funeral directorand, occasionally, from family members, they gener-ally perform their particular service, whether drivingthe hearse, taking charge of the flowers, or chauffeur-ing family members, with minor variations from fu-neral to funeral.Hoppe bills funeral homes for these services, carand driver, for a set amount, depending on the vehiclethat is requested. There is no billing for mileage, driv-ers' hours of work, or particular services performed,and the monthly bill is not itemized, except as to date,particular vehicle leased, and flat amount for that ve-hicle. Hoppe pays its drivers a weekly salary as pro-vided in the collective-bargaining agreement.The Administrative Law Judge found that Respon-dent had sufficient control over significant aspects ofthe drivers' employment to qualify as a joint em-ployer. The Board has long held that "the critical fac-tor in determining whether a joint employer relation-ship exists is the control which one party exercisesover the labor relations policy of the other."4In ex-amining the relationship between Respondent andHoppe, we find, contrary to the Administrative LawJudge, that the requisite control is not present.Respondent and Hoppe have neither joint owner-ship nor management, and Hoppe is solely respon-sible for hiring, disciplining, and discharging its driv-ers. Hoppe has its own payroll operation and pays itsdrivers a weekly salary regardless of the number oftrips they make per week. Hoppe handles all thebenefits for its drivers, including contributions to theunion fund as provided in the collective agreement.Hoppe does all dispatching from its premises, anddrivers report there each morning, even if they knowtheir first trip is to a particular funeral home. Further-more, Hoppe's general manager testified that therewas no written or oral contract between Respondentand Hoppe. Respondent simply calls Hoppe when itneeds a vehicle for a particular service, and Hoppesupplies the vehicle with a driver.The Administrative Law Judge based his finding ofjoint employer status in large part on the drivers' ac-tivities at funerals, where drivers take instructionsfrom the funeral directors and may perform differenttasks from one funeral to the next. However, consid-ering this minimal amount of control in the context of4 The Southland Corporation, d/h/a Speedee 7-Eleven, 170 NLRB 1332,1334 (1968).the entire relationship between Respondent andHoppe, we do not regard it as sufficient to warrantthe conclusion that Respondent is a joint employer ofthese drivers.Since Respondent is not an employer of the drivers,it is not obligated to bargain collectively with theUnion concerning these employees, and its refusal tosign the collective-bargaining agreement cannot vio-late Section 8(a)(5) of the Act. We shall therefore dis-miss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed in its entirety.DECISIONI. PRELIMINARY SAr.MlNI: ISSUESTANLEY N. OHLBAULM. Administrative Law Judge: Thisproceeding (based upon complaint issued on February 26,1979, by the Board's Regional Director for Region 14.growing out of a charge filed against Respondent by theabove Charging Party Union on October 23. 1978) underthe National Labor Relations Act. as amended, 29 U.S.C.§ 151, et seq. (Act), was heard before me in St. Louis. Mis-souri, on March 19, 1979, with all parties participatingthroughout by counsel, who were afforded full opportunityto present evidence and arguments, and also to file post-trial briefs, received from the General Counsel and Respon-dent on April 27, 1979. Record and briefs have been care-fully considered.The principal issue presented is whether Respondent con-tinues to violate Section 8(a)(5) and (1) of the Act throughrefusing to execute or regard itself bound by a collectiveagreement negotiated on its behalf by The Funeral Direc-tors of Greater St. Louis, Inc. (a trade association of whichRespondent is a member), with Teamsters Local 610(Charging Party herein).Upon the entire record and my observation of the testi-monial demeanor of the witnesses, I make the following:FINDINGS AND CONCI.USIONSII. JURISDICTIONAt all material times, Respondent O'Sullivan, Muckle,Kron Mortuary has been and is a Missouri corporation,engaged in operating a funeral home at 8806 JenningsRoad, St. Louis, Missouri. as a member of The FuneralDirectors of Greater St. Louis, Inc., a trade association ofemployees engaged in the operation of funeral homes andrelated facilities. During the representative year endingJanuary 31, 1979, immediately preceding issuance of thecomplaint, members of said association in the course andconduct of their business operations derived gross revenues165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceeding $500,000, and also purchased and caused to betransported to their funeral homes in Missouri, directly ininterstate commerce from places outside of Missouri, goodsand materials exceeding $50,000 in value.I find that Respondent is and at all material times hasbeen an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act' and that, asRespondent concedes, jurisdiction is properly assertedherein over Respondent. I further find that the ChargingParty Union (Teamsters Local 610) is and at all materialtimes has been a labor organization as defined by Section2(5) of the Act.1l. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundAll witnesses testified credibly regarding the facts, whichare not in essential dispute.Respondent owns and operates a St. Louis mortuary orfuneral parlor. In the conduct of that business, it employs alicensed embalmer and several general service employeesbut has never in its 18 years had on its own regular payrollits own permanent, exclusive, full-time hearse, limousine,flower wagon, body pickup van, or other such driver orchauffeur, and has never owned any such vehicle.The Party in Interest, The Funeral Directors of GreaterSt. Louis, Inc. (the Association), is a funeral trade associ-ation consisting of approximately 30 St. Louis funeral par-lors, employees of which comprise units-one of embalmersand one of drivers-appropriate for collective bargaining,in consequence of which the Association has negotiated andmaintained industrial relations agreements with labor or-ganizations including the Charging Party (Teamsters Local610). The latest and current such agreement covers the 3-year period from July 1, 1978, to June 30, 1981.2 Until thecurrent 1978-81 period, Respondent, as a member of theAssociation for many years, has concededly been a party aswell as an individual signatory to such agreements, bar-gained and executed by the Association on behalf of itsmembers-including Respondent-with labor organiza-tions. When the expiring (1975-78) agreements were "re-opened" for negotiation in the spring of 1978, Respondentwas expressly apprised thereof by the Association, and ithas at no time withdrawn from such membership or fromthe collective negotiations; nor, prior to this proceeding,has Respondent in any way disavowed those negotiations,the Association's authority to bargain on its behalf, or theI Among others, Respondent concededly employs an embalmer (coveredunder separate collective agreement with Teamsters Local 610) as well as atleast three general service employees. The finding that Respondent is anemployer within the meaning of the Act is additionally based upon findingshereinafter made, infra, as to the unit drivers it employs in its business undercircumstances to be shown.2 The agreed unit has been and is "all of the driver employees" of thesignatories of the collective agreement "Covering all Funeral Directors,brokers for funeral service, service establishments, trade embalmers, liverycompanies and livery organizations engaged in any phase of funeral indus-try, who owns, operates, rents or leases, (as Leasee or Lessor) motor liveryequipment consisting of hearses, limousines, flower cars and what is knownto the funeral industry as first call equipment and all equipment that isdriven for hire or for remuneration to the Funeral Home or Director." (G.C.Exh. 2, arts. V, sec. 1, and 1I; complaint, par. 5.)outcome thereof, although it did not participate-nor has itparticipated in relation to past drivers' agreements which itcountersigned-in the negotiations pertaining to the driv-ers' (as distinguished from the embalmers') contract. Al-though Respondent continues to maintain membership inthe Association, Respondent (alone) refuses to execute, be-come an individual signatory to, or acknowledge it is boundby, the 1978-81 labor agreement pertaining to drivers, al-though it has individually executed the 1978-81 laboragreement applicable to embalmers. The propriety of Re-spondent's refusal to execute or acknowledge it is bound bythe 1978-81 drivers' agreement is the issue involved in thisproceeding.Since Respondent does not have and never has ownedfuneral vehicles or had its "own" exclusive drivers on itsown "direct" payroll, when-as usual or perhaps invariablein its business operations, and as is also true of possibly asmany as 50 percent of Association members-it requiressuch, it obtains them from a "service company" or fromanother mortuary. At all material times, party-in-interestAlbert H. Hoppe, Inc. (Hoppe) has been the only "servicecompany" in the Association and servicing the Associationmembers like Respondent not having funeral vehicles ordrivers exclusively their own-although, under the laboragreement, such Association members may under certaincircumstances obtain such vehicles and drivers from othermortuaries.' Until expiration of the 1975-78 labor agree-ment, Respondent used Hoppe equipment and drivers;since then it has utilized Hoppe equipment and drivers onlyfor body pickups, and has utilized other sources (non-Asso-ciation as well as Association) for its hearses and limou-sines.The procedure for obtaining Hoppe-owned funeral vehi-cles with drivers is that the requesting mortuary places anorder, usually by telephone. with Hoppe, specifying theequipment and the place and time it is needed. Requests bythe mortuary for a particular driver are usually honored.Before dispatch of a hearse, the driver places in its windowslots on each side a metal name sign of the particular mor-tuary, such as Respondent (G.C. Exh. 8, paper facsimile),conducting the funeral. The driver, who is paid by Hoppe,then proceeds to the required location (mortuary or other)specified by the mortuary. It is conceded that after report-ing to the particular mortuary (or other place specified bythe particular mortuary) conducting the funeral, the driveris for all purposes subject to and takes orders from thatmortuary's funeral director, and carries out the particularmortuary's procedures and requirements (including assist-ance at services at the mortuary, church, and cemetery;arranging and routing the procession; affixing or distribut-ing to all vehicles in the cortege vehicular procession fu-neral emblems received from the particular mortuary, withthat mortuary's name imprinted thereon (G.C. Exh. 9); dis-posing of flowers as specified by the mortuary funeral direc-tor; transporting family members or other participants tolocations, such as airports. designated by the funeral direc-tor, and driving priests back to church or elsewhere; etc.). IfI Association members not having their own exclusive full-time driversmay not obtain drivers from other mortuanes unless they are unable toobtain them from the service company (i.e., Hoppe) (G.C. Exh. 2, art. XVI,sec. 18).166 O'SULLIVAN MUCKLE. KRON MORTUARYthe driver wishes time off while on funeral assignment. heobtains it from the particular funeral director to whom he isposted not from Hoppe. Except for gratuity or tip, thedriver is paid by Hloppe, who also pays into the union fundthe amounts of fringe benefits required on the drivers' be-half by the collective labor agreement, billing the mortuarya gross amount for hearse (or other vehicle) with driver.Drivers working on assignment by Hoppe also work forfuneral homes-in the case of driver Hobein (who hasdriven at least half of Respondent's funerals). during thepast 8 years he has worked on assignment from Hoppe only10 percent of his time and for other mortuaries 90 percentof his time.For practical purposes, the only variations in the proce-dure when the driver operates a limousine, body pickupvan, or flower wagon are that vehicles other than the hearsedo not display the name signs of the particular mortuary:and, when picking up a body at a hospital or nursing home.the driver executes a receipt therefor in the name and onbehalf of the particular mortuary (not Hoppe) to which it isto be delivered. Upon deliver, the corpse is usually placedby the driver on the mortuary's embalming slab or tableand, on occasion, as directed by the mortuary director. thedriver removes and places elsewhere any other corpsewhich may be there.The collective agreement between the Association andthe drivers' Union sets forth and regulates the wages andother terms and conditions of employment of the uniondrivers used by Association members, whether or not theAssociation member has one or more drivers on its owndirect payroll. When Association members obtain a vehiclewith a unit driver from Hoppe, Hoppe's invoiced charges.while not itemized, directly include and reflect the amountof wages (in part dependent upon the number of hoursworked for the employing mortuary conducting the particu-lar funeral) and fringe benefits of the driver, as well as con-tributions paid by Hoppe (the "service company" under thecollective agreement) to the union welfare and pensionfund, as required by the collective agreement which assuresRespondent its labor supply of drivers and which was nego-tiated and entered into by the Association on behalf of Re-spondent and other Association members. The same is truewhen Respondent utilizes a hearse with driver from anothermortuary rather than from the Hoppe service company, asis permissible under conditions specified in the collectiveagreement.' Thus, the procurement and terms and condi-tions of employment of all unit drivers are regulated by theAssociation's collective agreement and tie-in directly to allAssociation members, whether or not the particular Associ-ation member has a driver on its own direct payroll. sinceall Association members including Respondent employ unitdrivers in the regular and systematic conduct of their fu-neral business. In its provision guaranteeing continued em-ployment to unit drivers, for example, the collective agree-ment provides that "Any chauffeur may be transferred to aService Company [i.e., Hoppel or any other signatory em-ploVer who would then assume the guarantee for that em-ployee...." (G.C. Exh. 2, art. XVII: emphasis supplied.)'No issue is raised here as to the propriety of these contractual prosisionsB. Rationale and ResolutionRespondent contends it is not bound hb the collectiveagreement between the Association and the drivers' Unionbecause Respondent does not have drivers on is own payrolland is not a "joint employer" with Hoppe, who has beensupplying it with drivers. (The same is true for about 50percent of the Association members, and was true for Re-spondent in past years when it countersigned the Associ-ation's collective agreement with the drivers' Union andacknowledged its applicability to itself.)For purposes of the Act, the concepts of "employer" and"employee" need not meet the stringent specifications ofthe common law definitions of those terms or of "master"and "servant." Thus, by express definition in the Act, "Theterm 'employer' includes any person acting as an agent ofan employer, directly or indirectly" (Act, Sec. 2(2)). "Theterm 'employee' shall include any employee, and shall notbe limited to the employees of a particular employer, unlessthe Act explicitly states otherwise...." (id. Sec. 2(3)), andthe term "agent" itself is explicitly removed from technical.traditionally legalistic shackles (id., Sec. 2(13)). in order tofacilitate Board administration of the legislative policies un-derlying the Act (id., Sec. ).' In recognition and applica-tion of those policies and principles, the Board has applieda "right to control" test to determine whether individualsare "employees" for purposes of the Act,' and has foundindividuals "supplied" by one "employer" to another "em-ployer" who utilizes them for the conduct of the latter'sbusiness to be in the employ of both as "joint employers.'"To customers, participants. onlookers, pedestrians, and thetraveling public, there is nothing to identify the driver herewith Hoppe or other than with the funeral parlor such asRespondent-whose metal name logo is prominently dis-played on the hearse he drives and from whom he takes hisorders.Under the circumstances here shown, treating Respon-dent as a joint employer of the drivers of the hearses andother vehicles necessarily utilized by it, under its own busi-ness name rubric, in the regular and systematic conduct ofits business, is warranted inasmuch as Respondent clearlyexercises direct and total authority and control over signif-icant aspects of the unit drivers' employment relationship,NL.R.B s E C. Atkins & Co, 331 U.S 398. 403. 412 14 (1947)1,V1..R B Hearst Publications. Inc, 322 U.S. III11 (1944): Minnesota Mill.Compan v. NL.R.B. 314 F.2d 761. 765 67 (8th Cir. 1963). N.L.R.B. Blount, 131 F.2d 585, 589 (8th Cir. 1942). cert. denied 318 UIS. 791 (1943).6 Cf.. e.g.. Sun-Maid Growers ofCaliornia, 239 NLRB 346 (1978); R & HMasonry Suppl, Inc. 238 NLRB 1044 (1978): Columbus Green Cabs, Inc.,etc., 237 NI.RB 1132 (1978).Even truckdrivers owning and operating their own vehicles. on dispatchor on haulage arrangement with a fleet operator or carrier, have in appropri-ate situations been considered to be employees of the latter for purposes ofthe Act. Cf.. e.g.. Camptown Bus Lines, Inc., 226 NL.RB 4 (1976): RohbinsMotor Transportantion, Inc., etc.. 225 NLRB 761 (1976): Georgia Pacific Cor-poration, etc., 225 NLRB 886 (1976); Fraley & Schilling. Inc., 21 I1 Nt.RB 422,440. and cases cited fn. 55 (1974); Local 814, International Brotherhood ofTeamsters. Chauffeurs, Warehousemen and Helpers ofA merca (Mollov Broth-ers Moving & Storage, Inc.). 208 NLRB 276 (1974): and O'Lakes. Inc.. 204NLR 519 (1973): N.L.R.B v Cement Transport, Inc, 490 F.2d 1024 (6thCir. 1974), enfg. 200 NLRB 841 (1972). cert denied 419 t.S. 824 (1974):N L R B v Pepsi Cola Bottling Co of Mansfield, Ohio. 455 F.2d 1134 (6thCir 1972): Deaton Truck Lines, Inc. 143 NL.RB 1372 (19631. rehearing de-nied 337 F 2d 697 (5th Cir. 1964). cert. denied 381 UIS 903 (1965)167 I)E('CISIONS OF NA'IIONAL I.ABOR RLATIONS BOARDand on-the-job duties and performance,' constituting Re-spondent a joint employer, for purposes of the Act. of thosedrivers whom it employs or utilizes under the collectiveagreement.'Not only has Respondent continued, under establishedtrade practices followed over a long period of time as me-morialized in a series of collective agreements to which ithas been a party, to utilize its hearse and related vehiculardrivers under a joint-employment type of arrangement, ineffect pooling such drivers into a single labor pool for theconvenience and economic benefit of the Association mem-bers, but Respondent has, additionally, voluntarily electedto be bound by a series of collective agreements negotiatedon its behalf regulating the terms and conditions of theutilization of that labor pool and assured labor supplyavailable without the impediment of threatened labor strifein interference with commerce. Respondent authorized theAssociation, of which it continues to be a member, to nego-tiate those agreements, including the current one which itnow refuses to sign, governing the utilization of unit driversincluding those Respondent regularly and systematicallyemploys in its business operations, without withdrawingfrom or disassociating itself from that unit negotiation andagreement befbre concluded. Under the circumstances. Re-spondent thereby bound itself thereto and may not nowlawfully disaffirm or refuse to acknowledge the same or dis-avow its applicability.'°Upon the facts shown, it is accordingly found and deter-mined that Respondent is, for purposes of the Act, a jointemployer of the Association's unit drivers whom Respon-dent utilizes and employs in its funeral business: and that8 Testimony during the hearing revealed:JUDt;E OHI.BAtM: Mr. Hohein, would it he fair to say, and accurateto say ..that Hoppe does not do more that dispatch you to a particularfuneral director with a particular type of vehicle and that ou thenreceive your detailed instructions, to the extent that you need or getthem, from the particular funeral director? Would that he accurate?TIlE WITNIESS: Yes, sir, very accurate.JUD(GE OI.BAtUM: Do you do what you are told by the individualfuneral director?TIIE WI NESS [Unit driver Hobein]: Yes, sir, all the time.JtIII(E OHI BAM: Invariably?TlE Wi INFSS: Oh, yes.JLD(;ti Oti BAIiM: Well, does Mr. Fenwick, or any of your bosses overat Hoppe ever tell you any of this, what to do?THE WIINESS: No ...no, I can't say that they do.Cf. Sun-Maid Growers of California, .upra: United Contractors Incorpo-rated, etc., 220 NLRB 463 (1975), enfd. 539 F.2d 713 7th Cir. 1976): OldAngus, Inc. of Maryland 212 NLRB 539. 541 (1974); Floyd Epperson UnitedDairy Farmers, Inc.), 202 NLRB 23 (1973), enfd. 491 F.2d (61h Cir. 1974):Manpower, Inc., etc., 164 NLRB 287 (1967); K-Mart Division of S. S. KresgeCompany. 161 NLRB 1127 (1966). enfd. in material part 416 F.2d 1225 (6thCir. 1969); The Greyhound Corporation (Southern Greyhound Lines Division),153 NLRB 1488 (1965). enforced. 368 F.2d 778 (5th Cir. 1966).iO(Cf. e.g., Retail Associates, Inc,, 120 NLRB 388 (1958); Hearst Consoli-dated Publications Inc., 156 NLRB 210 (1965), enfd. 364 F.2d 293 (2d Cir.1966), cert. denied 385 U.S. 971; Sheridan Creations. Inc., 148 NLRB 150311964), enfd. 357 F.2d 245 (2d Cir. 1966), cert. denied 385 U.S. 1005 (1967);N.L.R.B. v. Beckham, Inc.. 564 F.2d 190 (5th Cir. 1977); Carvel Co., v.N.L.R.B. 560 F.2d 1030 (Ist Cir. 1977), cert. denied 434 U.S. 1065 (1978);N.L.R.B. v. Goodsell d Vocke, Inc., 559 F.2d 1141 (9th Cir. 1977)1; N. L R B.v. Tulsa Sheet Metal Works, Inc., 367 F.2d 55 (10th Cir, 1966); U'niversalInsulation Corporation v. N. L. R.B., 361 F.2d 406 (6th Cir. 1966).Respondent is a party to and bound by the collective laboragreement covering unit drivers negotiated on Respon-dent's behalf as a member of the Association.''Upon the foregoing findings and the entire record, I statethe following:()Nt .tSl(i)NS t()I I.A1. Jurisdiction is properly asserted in this proceeding.2. At all material times, the following has been and is aunit of employees appropriate for purposes of collectivebargaining within the meaning of Section 2( 1 ) of the Act.All of the driver employees of signatories to the col-lective agreement, effective July 1,. 1978 to and after (astherein specified) June 30, 1981, between the FuneralCar Drivers Unit of Miscellaneous Drivers and Help-ers Union, Local 610 of the International Brotherhoodof Teamsters, Chauffeurs. Warehousemen and Helpersof America, and The F uneral Directors of' Greater St.I.ouis, Inc. and others.3. At all times since at least July 1. 1978, MiscellaneousDrivers & Helpers Union, Local No. 610, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. has been and is theexclusive collective-bargaining representative of all employ-ees in the aforesaid appropriate bargaining unit, for pur-poses of collective bargaining under the Act.4. Through its failure and refusal to recognize and bar-gain collectively with said Teamsters Local No. 610 as theexclusive collective-bargaining representative of said unitemployees, including the employees of which Respondent isa joint employer with Albert H. Hoppe, Inc., under thecircumstances described and found in sec. Ill, .supra, andthrough its refusal to execute, give effect to, implement, oracknowledge the applicability to Respondent of, the collec-tive agreement incorporating the agreement reached by andentered into between the aforesaid The Funeral Directorsof Greater St. Louis, Inc., of which Respondent continuesto be a member, and the Funeral (Car Drivers Unit of saidTeamsters local No. 610, effective July 1, 1978, to June 30.1981, and thereafter as stipulated therein, Respondent hasengaged and is continuing to engage in unfair labor prac-tices in violation of Section 8(a)(5) of the Act.5. Through said unfair labor practices constituting viola-tions of Section 8(a)(5) of the Act. Respondent has contin-ued to interfere with, restrain, and coerce employees in theexercise of rights guaranteed in Section 7, and thereby con-" There is also, of course, the possibility that at some time during the1978 81 contract term Respondent may change its former modus operandi bypurchasing one or more funeral vehicles and placing one or more drivers onits regular full- or part-time payroll. tUnder those circumstances. especially,could it he argued that Respondent is exempt from the requirements of thedrivers' agreement negotiated on its behalf as a member of the Association?There is no requirement that each and every contract provision be operativeat each instant or on every day, week, or other period of the contract term. Itis sufficient if it becomes operative at such times as it becomes applicable.fhus, here, it is not determinative of the applicability of the drivers' agree-ment to say that Respondent has no drivers on its own regular payroll; it issufficient that the agreement becomes applicable at such times as Respon-dent employs the services of unit drivers the terms and conditions of thecollective agreement negotiated on its behalf attach and apply at those times.See. e.g., collective agreement, G.(. xh. 2, art XVII, quoted supra.168 O'SULLIVAN. MUCKIE, KRON MORTUARYtinues to engage in unfair labor practices in violation ofSection 8(a)( 1), of the Act.6. Said unfair labor practices have affected, are affecting.and, unless permanently restrained and enjoined and other-wise appropriately remedied. will continue to affect com-merce within the meaning of Section 2(6) and (7) of the Act.RiEMFmI)YRemediation of the unfair labor practices found requiresthat Respondent be required to cease and desist from con-tinuation thereof, and to sign and give effect to the collec-tive agreement in question. negotiated on its behalf: In con-nection with effectuation of the collective agreement. as ofits Jul, 1, 1978. effective date. Respondent should be re-quired to open its books and records for inspection by theBoard: and unit emplo\ees to whoin mones may be duethereunder should be recompensed in accordance with thepolicies and principles explicated b the Board in IW.Wolworth ('ompanv, 90 NLRB 289 (1950). and FloridaStecl (Corpolation, 231 NLRB 651 (1977). Respondentshould also he required to post the usual informational no-tice to emplosees.[Recommended Order omitted from publication.]169